PER CURIAM.
The defendant appeals his convictions for racketeering, conspiracy to traffic in twenty-eight or more grams of heroin, trafficking in more than fourteen but less than twenty-eight grams of heroin, and possession of cocaine. He also appeals his sentences for racketeering and trafficking. We affirm his convictions without discussion but reverse his sentences.
In addition to the foregoing charges, the defendant was also charged with possession of heroin with intent to deliver. This charge arose from the same event as the trafficking charge. Although the jury found the defendant guilty of all five charges, the trial court correctly refused to adjudicate the defendant guilty of the charge of possession of heroin with the intent to deliver because of the double jeopardy problem. The trial court sentenced the defendant to concurrent imprisonment terms of twelve years for racketeering, twenty-five years for conspiracy, twelve years for trafficking, and five years for possession of cocaine.
At sentencing, the trial court relied on an incorrectly prepared scoresheet, which included thirteen points for the possession of heroin with the intent to deliver charge. Thus, the recommended sentences for racketeering and trafficking were incorrectly increased one cell on the sentencing score-sheet. The additional thirteen points did not affect the conspiracy and possession of cocaine sentences. Accordingly, we vacate the racketeering and trafficking sentences and remand for resentencing on those charges.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.
*351CAMPBELL, C.J., and SCHOONOVER and ALTENBERND, JJ., concur.